UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OFREGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08246 Exact name of registrant as specified in charter: Delaware Investments® Global Dividend and Income Fund, Inc. Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: February 28, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware
